         Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

    PATRICIA SLACK, Individually and           §
    as the surviving mother of CHARLES         §
    ROUNDTREE, JR., BERNICE                    §
    ROUNDTREE as the representative of         §
    the estate of CHARLES ROUNDTREE,           §
    JR. and the Statutory Beneficiaries,       §
    TAYLOR SINGLETON and                       §
    DAVANTE SNOWDEN,                           §
           Plaintiffs                          §
                                               §
    v.                                         §          CIVIL ACTION NO. 5:18-CV-1117-FB
                                               §
    THE CITY OF SAN ANTONIO,                   §
    TEXAS and STEVE CASANOVA,                  §
         Defendants                            §

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S AMENDED WRITTEN
  STATEMENT OF APPEAL; OBJECTION TO; AND REQUEST FOR STAY OF
                   ORDER OF MAGISTRATE JUDGE

         Plaintiffs, Patricia Slack, Individually and as the surviving mother of Charles

Roundtree, Jr., Bernice Roundtree, individually and as the Representative of the Estate of

Charles Roundtree, Jr. and the statutory beneficiaries, Taylor Singleton and Davante

Snowden1 file this Response to Defendant Steve Casanova’s Written Statement of Appeal,

Objection to, and Request for Stay of Order of Magistrate Judge.

I.       Introduction.

         The fact that Casanova continues to resist complying with the Magistrate’s ruling

is telling and makes it obvious that Casanova is refusing to produce his cell phone records


1Plaintiffs have moved to amend their complaint to remove Patricia Slack as a plaintiff and to clarify
Bernice Roundtree’s capacity to sue on behalf of the Estate of Charles Roundtree, Jr. (Doc. 156). That
motion remains pending before this Court.

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                                   Page 1 of 9
      Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 2 of 9




for a reason. So too is the fact that Casanova makes no criticism of the Magistrate Judge’s

decision that Casanova’s cell phone records are relevant and discoverable. Rather, the

sole basis of Casanova’s motion is that Plaintiffs’ motion to compel, which was filed after

the discovery period ended but also in the face of Casanova’s motion for summary

judgment claiming qualified immunity, was untimely and could not be granted.

Casanova’s attempt to hide behind a discovery deadline should not be rewarded. The

motion to compel, which the Magistrate Judge unquestionably had the power to grant

even after the deadline for filing it, was properly granted. Casanova’s objection to that

ruling should be overruled.

II.    Standard for Review.

       A Magistrate Judge’s order on a motion to compel is a non-dispositive discovery

motion which is only reviewed on an appeal like this one under the clearly erroneous or

contrary to law standard of review. Gomez v. Ford Motor Co., No. 5:15-CV-866-DAE, 2017

WL 5201797, at *1 (W.D. Tex. April 27, 2017) (citing Castillo v. Frank, 70 F.3d 382, 385 (5th

Cir. 1995)); see also 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). More specifically, the

Magistrate Judge’s legal conclusions are reviewed de novo and the fact findings are review

for clear error. Advanced Physicians, S.C. v. Connecticut Gen. Life Ins., 431 F. Supp. 3d 857,

860 (N.D. Tex. 2020).

       The clear error standard of review is described as a “highly deferential standard”

which requires this Court “to affirm the decision of the magistrate judge unless ‘on the

entire evidence [the court] is left with a definite and firm conviction that a mistake has

been committed.’” Gomez, 2017 WL 5201797, at *2 (quoting Baylor Health Care Sys. v.

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                            Page 2 of 9
       Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 3 of 9




Equitable Plan Servs., Inc., 955 F. Supp. 2d 678, 689 (N.D. Tex. 2013), and United States v.

United States Gypsum Co., 333 U.S. 364, 395 (1948)). This standard does not entitle the

court to reverse or reconsider the order simply because it would or could decide the

matter differently. Id.

III.    The Magistrate Judge did not commit clear error in granting Plaintiffs’ motion
        to compel.

        It is worth noting that Casanova makes no complaint regarding the actual

substance of Plaintiffs’ motion to compel.2 In short, he concedes that the information

regarding the cell phone he was using and communicating with at the time of the

shooting was discoverable. Rather, Casanova’s only complaint is that the Magistrate

Judge should not have granted Plaintiffs’ motion to compel because it was filed after the

discovery deadline.

        Even Casanova, however, recognizes that the magistrate judge has the authority

to grant a motion to compel filed after a discovery deadline as he acknowledges the case

law and standard applicable to such motions to compel. (Doc. 165 at 7-12) (citing Garcia

v. City of Amarillo, Tex., No. 2:18-CV-95-Z-BR, 2019 WL 11250160, at *2 (N.D. Tex. Sept. 26,

2019), and Days Inn Worldwide, Inc. v. Sonia Invests., 237 F.R.D. 395, 398-99 (N.D. Tex.

2006). A motion to compel discovery filed after the discovery deadline is not untimely as

a matter of law.




2 When Casanova refused to produce his cell phone information even after the Magistrate Judge ordered
it, the Magistrate Judge ordered him to show cause why he failed to do so. (Doc. 162 at 2). In response to
that order, Casanova still does not dispute the relevance or Plaintiffs’ general entitlement to the
information. (Doc. 166). Rather, Casanova simply claims that he did not turn over the information because
he intended to object to and appeal the magistrate’s ruling. (Id. at 4, ¶ 5).

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                                       Page 3 of 9
     Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 4 of 9




       A number of courts have held that it is within a district court’s discretion to
       deny a motion to compel where the discovery deadline has passed. See
       Days Inn Worldwide, 237 F.R.D. at 397-98 (collecting cases). However, the
       passing of the discovery deadline does not necessarily render a motion to
       compel filed after that date untimely. See McFadden v. Ballard, Spahr,
       Andrews, & Ingersoll, LLP, 234 F.R.D. 1, 11 (D. D.C. 2007); see also Sequoia
       Prop. v. United States, 203 F.R.D. 447, 450-51 (E.D. Cal. 2001) (motion to
       compel filed after discovery deadline passes should be denied unless good
       cause for the delay is established).

Ruiz v. U.S. Protect, No. 6:07-CV-56, 2008 WL 11395490, at *2 (S.D. Tex. 2008). After all,

the court has broad discretion in managing discovery matters and that discretion requires

that scheduling order deadlines, like the one Casanova relies on here, not be enforced

rigidly and without regard to the underlying facts.           Id. (citing Blackboard Inc. v.

Desire2Learn, Inc., No. 09-CV-155, 2007 WL 3389968, at *3 (E.D. Tex. Nov. 14, 2007)).

       Thus, what Casanova couches as a pure legal ruling is really not. Just because

there are cases holding that it is not an abuse of discretion to deny a motion to compel

filed after the discovery deadline does not mean that it is clear error to grant a motion to

compel filed after the discovery deadline.          Rather, as even Casanova’s motion

acknowledges, the determination depends on the facts of each case, as judged by a

number of different factors courts may consider, such as:

       1.     the length of time since the expiration of the discovery deadline;

       2.     the length of time that the moving party has known about the discovery;

       3.     whether the discovery deadline has been extended;

       4.     the explanation for the tardiness or delay;

       5.     whether dispositive motions have been scheduled or filed;

       6.     the age of the case;

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                           Page 4 of 9
      Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 5 of 9




       7.       any prejudice to the party from whom late discovery was sought; and

       8.       disruption of the court’s schedule.

See Days Inn Worldwide, 237 F.R.D. at 398; see also Doc. 165 at 6. Even considering all of

these factors, Casanova fails to demonstrate that the Magistrate Judge’s decision to grant

the motion to compel is clearly erroneous.

       First, the motion to compel was filed only 31 days after the discovery deadline

closed. And, as even the magistrate judge acknowledges, the parties had been discussing

the discovery for some time. Plaintiffs requested the information from Casanova in April

2020. Then, as Plaintiffs pointed out in their reply in support of their motion to compel,

Plaintiffs learned at Casanova’s deposition on October 21, 2020, that Casanova was

unaware of the discovery request. (Doc. 145 at 3-4). The very next month, the issue was

brought up before the Magistrate Judge at a status conference at which time the

Magistrate Judge told Casanova’s counsel to produce the information. Whether because

Casanova’s counsel did not inform Casanova, or because Casanova refused to do so, no

such information was ever turned over.3

       As even Casanova’s exhibits demonstrate, the need for this information was

discussed again in December 2020 and January 2021, with Casanova’s counsel still

refusing to turn over the most basic information and, instead, insisting on a protective

order. Plaintiffs’ counsel again asked for this information in January 2021, and advised



3In his appeal and objection, Casanova implies that Plaintiffs were “admonished by the Court to subpoena
the phone records if he did not want to rely on Casanova’s denial at the November 13, 2020, status
conference.” (Doc. 165 at 8). But, without the basic information—cell number and carrier—Plaintiffs’
counsel could not subpoena anything from a third party.

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                                     Page 5 of 9
     Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 6 of 9




that if such information was not produced, a motion to compel would be filed. Plaintiffs’

counsel again reached out, in an attempt to work out this dispute, in April 2021, just

before the discovery deadline. Still hoping that Casanova would turn over such basic

information to the Plaintiffs’ counsel, especially after being told to do so by the Court,

Plaintiffs’ counsel waited, ultimately filing the motion to compel when there was no other

option. Contrary to Casanova’s objection, the parties were attempting to resolve this

issue. The fact that the discussion was somewhat one-sided, with only Plaintiffs’ counsel

making any real attempt at compromise, should not weigh against the Plaintiffs. After

all, a party should not be penalized for attempting to first resolve discovery disputes

without resorting to court intervention. See Blackboard, Inc., 2007 WL 3389968, at *3.

       Further, this case is not old. It was filed shortly after the shooting, in 2018. And,

while it is two-and-a-half years old, it is not old when one considers the Covid pandemic

this case and the parties have had to contend with. It is also worth noting, at this point,

there is no trial setting—only dispositive motions have been filed. Thus, granting the

motion to compel has not and will not disrupt the Court’s schedule as Casanova claims.

       The only other pending deadline is Plaintiffs’ deadline to respond to the

Defendants’ motions for summary judgment. Those responses may rely heavily on what

is revealed by Casanova’s phone records. But, until that information is provided by

Casanova so that Plaintiffs can subpoena the information from Casanova’s carrier,

Plaintiffs remain in the dark.

       Given that Casanova raises no complaint regarding Plaintiffs’ entitlement to the

information they seek, there can be no prejudice to Casanova. The fact that Plaintiffs have

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                          Page 6 of 9
       Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 7 of 9




“an extended period of time to respond to [Casanova’s motion]” does not prejudice

Casanova.     Rather, refusing to produce indisputably relevant information could

prejudice Plaintiffs’ ability to respond.

       In the end, all of the factors Casanova points to weigh in favor of granting the

motion to compel. Casanova has not shown otherwise, and certainly has not shown that

the Magistrate Judge committed clear error in granting the motion. Because the motion

to compel was properly granted this Court should overrule Casanova’s appeal and

objection.

III.   Prayer

       Casanova does not dispute Plaintiffs’ entitlement to the cell phone records they

seek. Rather, Casanova seeks to simply hide behind the discovery deadline in an effort

to avoid having to turn over this information he was obligated to turn over months ago.

Plaintiffs’ motion to compel, however, seeks to compel information that Plaintiffs

requested—multiple times—during the discovery period. To not allow Plaintiffs to move

to compel that information shortly after the discovery period ended would create an

incentive for Casanova and his counsel to do exactly what they did here—refuse to

produce the requested information until after the discovery period ended and then hide

behind that deadline. See McFadden, 243 F.R.D. at 11 (“While Plaintiffs motion was filed

after the deadline for discovery had expired, it seeks to compel answers and documents

that were demanded during the discovery period. I know of no provision of the Federal

Rules of Civil Procedure that would condemn Plaintiffs[’] claim as untimely. Indeed, if

such a motion could not be filed after the discovery period, it would create an incentive

PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                       Page 7 of 9
     Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 8 of 9




to delay responses and then ‘run out the clock.’”). This is not how the discovery rules

were designed to work, particularly under the facts presented here.

       For these reasons, Plaintiffs respectfully request that this Court deny Casanova’s

appeal, overrule his objection, affirm the Magistrate Judge’s grant of Plaintiffs’ motion to

compel and grant them such other relief to which they may show themselves to be justly

and equitably entitled.


                                                Respectfully submitted,

                                             By:/s/ Daryl K. Washington
                                                Daryl K. Washington
                                                State Bar No. 24013714
                                                WASHINGTON LAW FIRM, PC
                                                325 N. St. Paul St., Suite 3950
                                                Dallas, Texas 75201
                                                Telephone: (214) 880-4883
                                                Facsimile: (214) 751-6685

                                                ATTORNEYS FOR PLAINTIFFS




PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                          Page 8 of 9
     Case 5:18-cv-01117-JKP-ESC Document 168 Filed 07/06/21 Page 9 of 9




                              CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2021, I electronically filed the foregoing document
with the clerk of the court for the U.S. District Court, Western District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a “Notice
of Electronic Filing” to the following attorneys of record who have consented in writing
to accept this notice as service of this document by electronic means:

 Patrick C. Bernal                             N. Mark Ralls
 pbernal@rampagelaw.com                        mralls@hdr-law.com
 Adolfo Ruiz                                   Hoblit Darling Ralls Hernandez &
 aruiz@rampagelaw.com                          Hudlow, LLP
 Denton Navarro Rocha Bernal & Zech            6243 IH-10 West, Suite 601
 2517 N. Main Avenue                           San Antonio, Texas 78201
 San Antonio, Texas 78212                      Attorneys for Defendant, The City of San
 Attorneys for Defendant, Steve Casanova       Antonio

 Mark Kosanovich
 mk@fitzkoslaw.com
 Fitzpatrick & Kosanovich, P.C.
 P.O. Box 831121
 San Antonio, Texas 78283-1121
 Attorneys for Defendant, The City of San
 Antonio

                                          /s/ Daryl K. Washington
                                          Daryl K. Washington




PLAINTIFFS’ RESPONSE TO DEFENDANT CASANOVA’S
APPEAL, OBJECTION, AND REQUEST TO STAY MAGISTRATE RULING                           Page 9 of 9
